Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 18 Sep. 2020 and 30 Sep. 2020 have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, 12-20, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuta (US 2010/0015451 A1, published 21 Jan. 2010, hereinafter Suzuta) in view of Yasui et al. (US Patent Application 2010/0173168 A1, published 08 Jul. 2010, hereinafter Yasui) and further in view of Morikoshi (JP 2014/026778 A, published 06 Feb. 2014, hereinafter Morikoshi).

Suzuta does not disclose the amount of the anionic functional group and 65-90% polypropylene-ethylene random copolymer in a sealant layer and does not disclose that one of the sealant layers is a blend of a propylene-ethylene random copolymer and an elastomer.
Yasui teaches an adhesive for laminates comprising 5-95 parts polypropylene, 95-5 parts propylene/ethylene random copolymer, and 0-40 parts of an ethylene/propylene random copolymer, with 100 parts total of these three polymers being graft modified with 0.001 to 5 parts of an unsaturated carboxylic acid or a derivative (Abstract).  Yasui teaches that the polypropylene is a propylene/α-olefin copolymer (paragraph 0014).  Yasui teaches that the polypropylene, propylene/ethylene copolymer, and the ethylene-propylene copolymer can each optionally be graft modified with maleic anhydride (paragraphs 0019, 0022, and 0024).  Thus, the propylene/ethylene random copolymer is 3.6 (5/(5+95+40) to 95 wt.% (95/(95+5+0)) of the anionic functional group-containing layer, and the concentration of the anionic functional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polymers at the amounts taught by Yasui in the sealant layer in the battery film laminate of Suzuta.  Both Suzuta and Yasui teach the inclusion of acid-modified polyolefin resins in their respective adhesive layers.  Yasui teaches his adhesives had peel strengths significantly higher than similar formulations without or lower amounts of resins without anionic-containing groups (paragraphs 0070-0071 and Table 1) and provides a laminate with excellent adhesion and heat resistance (paragraph 0005).
Morikoshi teaches that the sealant layer may be a multilayer structure (paragraph 0075) with the outermost layer (that is, a second layer in the sealant layer) being a random copolymer of propylene with ethylene (paragraph 0077).  Further, Morikoshi teaches that blending in 2 to 50 wt.% linear low density polyethylene copolymerized with 1-octene forming branched side chains (paragraph 0079).  Morikoshi refers to this linear low density polyethylene with 1-octene as providing flexibility (paragraph 0060), therefore, it is a compatible elastomer.  [Note: In Morikoshi’s battery film laminate, the acid modified polymer layer is referred to as the second adhesive layer, which is between his sealant layer and the aluminum foil (barrier layer).]  Morikoshi teaches the thickness of his sealant layer is 10 to 80 [Symbol font/0x6D]m (paragraph 0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sealant layers of Morikoshi to the battery film laminate of Suzuta in view of Yasui.  Morikoshi teaches that the additional layers increase the seal strength of the laminate (paragraph 0083).

Regarding claim 13, Suzuta in view of Yasui and further in view of Morikoshi teaches the elements of claim 1, and Suzuta teaches the inclusion of a polyisocyanate in the 2nd adhesion layer (paragraph 0083).
Regarding claim 14, Suzuta in view of Yasui and further in view of Morikoshi teaches the elements of claim 1, and Suzuta teaches the use of two corrosion prevention layers (paragraphs 0163 and 0109), one consisting of 1 to 100 parts by mass of a phosphoric acid or phosphate blended with 100 parts by mass of a rare earth element-based oxide (paragraph 0055).  An example of the rare earth element-based oxide is cerium oxide (paragraph 0059).  The second coating layer also includes a cationic polymer and a crosslinking agent (paragraph 0109).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuta (US 2010/0015451 A1, published 21 Jan. 2010, hereinafter Suzuta) in view of Yasui et al. (US Patent Application 2010/0173168 A1, published 08 Jul. 2010, hereinafter Yasui) and further in view of Morikoshi (JP 2014/026778 A, published 06 Feb. 2014, hereinafter Morikoshi) and further in view of Yonezu et al. (JP H09/190835 A, published 22 Jul. 1997, hereinafter Yonezu).

Suzuta in view of Yasui and further in view of Morikoshi does not disclose the adhesive is an atactic polypropylene or atactic propylene copolymer.
Yonezu teaches that use of atactic polypropylene as an adhesive layer in a battery case (paragraph 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an atactic polypropylene resin as an adhesive as taught by Yonezu in the battery film laminate of Suzuta in view of Yasui and further in view of Morikoshi.  Yonezu teaches that atactic polypropylene has good adhesion to a battery case (paragraph 0017).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuta (US 2010/0015451 A1, published 21 Jan. 2010, hereinafter Suzuta) in view of Yasui et al. (US Patent Application 2010/0173168 A1, published 08 Jul. 2010, hereinafter Yasui) and further in view of Morikoshi (JP 2014/026778 A, published 06 Feb. 2014, hereinafter Morikoshi) and further in view of Ohashi (JP 2003/062932 A, published 05 Mar. 2003, hereinafter Ohashi).
Regarding claim 11, Suzuta in view of Yasui and further in view of Morikoshi teaches the elements of claim 9.
Suzuta in view of Yasui and further in view of Morikoshi does not disclose the density of the ethylene-α-olefin in the sealant layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ethylene-α-olefin copolymers with densities between 0.925 and 0.940 g/cm3 in the sealant layer as taught by Ohashi in the battery film laminate of Suzuta in view of Yasui and further in view of Morikoshi.  Ohashi’s laminate is for lithium ion batteries, so one would expect success using a copolymer with the densities taught by Ohashi in the laminate for lithium ion batteries of Suzuta in view of Yasui and further in view of Morikoshi.  Further, Ohashi teaches that the ethylene-α-olefin polymer lowers the water vapor transmission rate, and at lower densities, the water permeability is too high (paragraph 0024), and if the density of the polymer is greater than 0.94 g/cm3, the layer becomes hard and brittle (paragraph 0028).

Claims 1-3, 8-10, 12-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuta (US 2010/0015451 A1, published 21 Jan. 2010, hereinafter Suzuta) in view of Schmukler et al. (US Patent 4,472,555, published 18 Sep. 1984, hereinafter Schmukler) and further in view of Morikoshi (JP 2014/026778 A, published 06 Feb. 2014, hereinafter Morikoshi).
Regarding claims 1-3, 8-10, 12, 15-22, and 24-25, Suzuta teaches a packaging material for lithium cells comprising (in order) a base material layer (substrate, Item 11), an adhesive layer (Item 12), an aluminum foil (Item 13), a coating layer (Item 14), a 2nd adhesive resin layer 
Suzuta does not disclose the amount of the anionic functional group and 65-90% polypropylene-ethylene random copolymer in a sealant layer and does not disclose that one of the sealant layers is a blend of a propylene-ethylene random copolymer and an elastomer.
Schmukler teaches an adhesive comprising maleic anhydride-modified copolymers of ethylene and α-olefins and copolymers of propylene and ethylene (col. 1, lines 61-65, col. 2, lines 5-8, and col. 3, lines 5-7).  Schmukler teaches the density of the ethylene-α-olefin copolymer is 0.915-0.94 g/cm3 (col. 2, lines 35-37).  Schmukler teaches the graft copolymer is 0.1-40 parts (which equates to 0.1-40 wt.%) of his adhesive blend (claim 1).  Schmukler teaches that the propylene polymer, which includes random propylene-ethylene copolymer (col. 8, lines 10-19 and col.10, lines 11-12), is 15 (25%*60%) to 74.9 wt.% (75%*99.9%) of his adhesive blend (claim 1).  Thus, the anionic functional group is 0.0015 (0.001 wt.%*0.1 wt.%) to 12.0 wt.% (30 wt.%*40 wt.%) of this layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polymers at the amounts taught by Schmukler in the sealant layer in the battery film laminate of Suzuta.  Both Suzuta and Schmukler teach the 
Morikoshi teaches that the sealant layer may be a multilayer structure (paragraph 0075) with the outermost layer (that is, a second layer in the sealant layer) being a random copolymer of propylene with ethylene (paragraph 0077).  Further, Morikoshi teaches that blending in 2 to 50 wt.% linear low density polyethylene copolymerized with 1-octene forming branched side chains (paragraph 0079).  Morikoshi refers to this linear low density polyethylene with 1-octene as providing flexibility (paragraph 0060), therefore, it is a compatible elastomer.  [Note: In Morikoshi’s battery film laminate, the acid modified polymer layer is referred to as the second adhesive layer, which is between his sealant layer and the aluminum foil (barrier layer).]  Morikoshi teaches the thickness of his sealant layer is 10 to 80 [Symbol font/0x6D]m (paragraph 0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sealant layers of Morikoshi to the battery film laminate of Suzuta in view of Schmukler.  Morikoshi teaches that the additional layers increase the seal strength of the laminate (paragraph 0083).
Therefore, the thickness of the inner layers of the laminate of Suzuta in view of Schmukler and further in view of Morikoshi is 21 (1+10+10) to 220 [Symbol font/0x6D]m (40+100+80), the thickness of the sealant layer of the laminate of Suzuta in view of Schmukler and further in view of Morikoshi is 20 (10+10) to 180 [Symbol font/0x6D]m (100+80).  Further, the outermost sealant layer of Suzuta in view of Schmukler and further in view of Morikoshi contains two ethylene-α-olefin 
Regarding claim 13, Suzuta in view of Schmukler and further in view of Morikoshi teaches the elements of claim 1, and Suzuta teaches the inclusion of a polyisocyanate in the 2nd adhesion layer (paragraph 0083).
Regarding claim 14, Suzuta in view of Schmukler and further in view of Morikoshi teaches the elements of claim 1, and Suzuta teaches the use of two corrosion prevention layers (paragraphs 0163 and 0109), one consisting of 1 to 100 parts by mass of a phosphoric acid or phosphate blended with 100 parts by mass of a rare earth element-based oxide (paragraph 0055).  An example of the rare earth element-based oxide is cerium oxide (paragraph 0059).  The second coating layer also includes a cationic polymer and a crosslinking agent (paragraph 0109).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuta (US 2010/0015451 A1, published 21 Jan. 2010, hereinafter Suzuta) in view of Schmukler et al. (US Patent 4,472,555, published 18 Sep. 1984, hereinafter Schmukler) and further in view of Morikoshi (JP 2014/026778 A, published 06 Feb. 2014, hereinafter Morikoshi) and further in view of Yonezu et al. (JP H09/190835 A, published 22 Jul. 1997, hereinafter Yonezu).
Regarding claim 7, Suzuta in view of Schmukler and further in view of Morikoshi teaches the elements of claim 1, and Suzuta teaches the use of polyolefins and polypropylene-α-olefins in his adhesive resin layer (paragraph 0082).

Yonezu teaches that use of atactic polypropylene as an adhesive layer in a battery case (paragraph 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an atactic polypropylene resin as an adhesive as taught by Yonezu in the battery film laminate of Suzuta in view of Schmukler and further in view of Morikoshi.  Yonezu teaches that atactic polypropylene has good adhesion to a battery case (paragraph 0017).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuta (US 2010/0015451 A1, published 21 Jan. 2010, hereinafter Suzuta) in view of Schmukler et al. (US Patent 4,472,555, published 18 Sep. 1984, hereinafter Schmukler) and further in view of Morikoshi (JP 2014/026778 A, published 06 Feb. 2014, hereinafter Morikoshi) and further in view of Ohashi (JP 2003/062932 A, published 05 Mar. 2003, hereinafter Ohashi).
Regarding claim 11, Suzuta in view of Schmukler and further in view of Morikoshi teaches the elements of claim 9.
Suzuta in view of Schmukler and further in view of Schmukler does not disclose the density of the ethylene-α-olefin in the sealant layer.
Ohashi teaches the use of an ethylene-α-olefin copolymer with densities of 0.925 and 0.940 g/cm3 in the sealant layer of a packaging laminate for lithium batteries (paragraphs 0001, 0002, 0010, and 0015). 


Response to Remarks/Arguments
Applicant's arguments filed 18 Sep. 2020 have been fully considered, but they were not persuasive. 
Applicant amended claim 1.
Applicant argues that the prior art applied in the previous Office Action does not teach or suggest the anionic functional group-containing layer recited in amended claim 1.
Examiner agrees that amended claim 1 overcomes the previously applied prior art, and these rejections have been withdrawn.  
However, upon further consideration and search, as presented above, new rejections based on Suzuta in view of Yasui and further in view of Morikoshi and, separately, Suzuta in view of Schmukler and further in view of Morikoshi teach the elements of amended claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787